Citation Nr: 1439082	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for cataract of the right eye, status post intraocular lens implant.   

2.  Entitlement to service connection for cataract of the left eye, to include as secondary to service-connected cataract of the right eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1972 to December 1975 and November 1981 to November 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

With regard to the Veteran's service-connected right eye cataract, the RO originally granted service connection in an October 1999 decision, and assessed a noncompensable initial evaluation effective the day following his separation from service.  The Veteran did not appeal that evaluation, but instead filed a new claim for increased evaluation in June 2008.  The RO denied that claim in the December 2008 listed above.  During the pendency of the appeal, the RO issued a September 2012 rating decision finding a clear and unmistakable error in the October 1999 rating decision assessing a noncompensable initial evaluation, and increasing that initial evaluation to 30 percent, effective the date of the original claim.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher evaluation for service-connected right eye cataract remains on appeal.  

A review of the Veteran's Virtual VA claims file only reveals records that are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.  

The issue of entitlement to service connection for a left eye cataract is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

The Veteran's service-connected right eye disability is not manifested by anatomical loss of the eye; service connection has not been established for the left eye, and the Veteran is not shown to be blind in the left eye or have anatomical loss of the left eye.


CONCLUSION OF LAW

The criteria are not met for a disability rating greater than 30 percent for right eye aphakia following cataract extraction.  38 U.S.C.A. §§ 1155, 1160(a)(1), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, 4.80, 4.83, 4.83(a), 4.84(a), Diagnostic Codes (DCs) 6027, 6028, 6029, 6061-6079, 6080 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's June 2008 claim for increased evaluation, and prior to the adjudication of that claim in December 2008, the RO mailed the Veteran a letter in August 2008 fully addressing all notice elements.  The RO further provided the Veteran with information as to the criteria for increased evaluation for aphakia following cataract surgery under Diagnostic Code 6029 in the August 2008 notice.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records and private treatment records with the file.  He has not identified any other relevant private treatment records for the RO to assist him in obtaining, and has never reported treatment at VA.  During the pendency of the appeal, the RO has developed other claims not presently before the Board.  While the Veteran has reported treatment through other care providers such as Southeast Texas Medical Associates, Lumberton Family Clinic, and Dr. C.R.P., the records received indicate that these are primary care physicians, and not optometrists or ophthalmologists.  Therefore, the Board finds that these reports of treatment relate to other claims not currently on appeal.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In March 2011 and August 2012, the VA provided the Veteran with ophthalmological examinations.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, the VA examination reports show that each examiner considered the relevant history of the Veteran's in-service right eye cataract extraction, addressed his symptoms, and performed a thorough eye examination.  The examiners also provided findings that can be applied to the Schedule for Rating Disabilities.  The August 2012 VA examiner in particular noted the lack of any visual field defect, and in-service surgery to replace the right intraocular lens.  

Additionally, the Veteran has not asserted nor filed any medical evidence showing that his right eye visual acuity has declined since the most recent VA examination in August 2012.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is an allegation of deficiency in the record).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  Accordingly, the Board will address the merits of the claim.  

Increased Evaluation

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The Veteran's service-connected right eye cataract is rated as 30 percent disabling for aphakia.  38 C.F.R. § 4.84a, DC 6029.  In 1978, while still in service, he had cataract surgery on his right eye with intraocular lens implant.  In his, May 2011 substantive appeal, he argued that his right eye vision has steadily declined since that in-service surgery.  

The Board notes that while the appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66,543- 66,544 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria only apply to all applications for benefits received by VA on or after December 10, 2008.  Since the Veteran filed his claim for an increased rating in June 2008, which is prior to the December 10, 2008 effective date, the revised criteria do not apply here.  Accordingly, all references below to the codes to the 2008 versions of the diagnostic codes.

For traumatic cataract and senile cataract, postoperative residuals, such as the Veteran's, are rated on impairment of vision and aphakia.  See 38 C.F.R. §4.84a, DCs 6027, 6028.  The best distant vision obtainable after best correction by glasses will be the basis of rating visual acuity, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  

For aphakia, a 30 percent rating is assigned for either bilateral or unilateral aphakia.  38 C.F.R. §4.84a, DC 6029.  The 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  38 C.F.R. §4.84a, DC 6029, Note.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. §§ 4.80, 4.84a, DC 6029, Note.  As a 30 percent evaluation is both the minimum and maximum evaluation provided under this code, no higher evaluation is warranted for aphakia.  Accordingly, impairment of vision must be considered.  

The evidence of record has been thoroughly reviewed, including the Bayne-Jones Army Community Hospital treatment records dated from July 1980 through September 2006; VA eye examination reports dated in September 1999, March 2011, and August 2012; and the Veteran's lay assertions.  

For impairment of central visual acuity, evaluations from zero percent to 100 percent based on the degree of the resulting impairment of visual acuity are assigned.  38 C.F.R. § 4.84a, DCs 6061-6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

The Board notes that the 2011 and 2012 VA examinations show best corrected right eye vision to 20/20 and 20/30.  Per the relevant criteria for aphakia, this finding is elevated one level; here, that is to 20/40.  38 C.F.R. §4.84a, DC 6029, Note.  Thus, considering that finding, an evaluation in excess of 30 percent is only available where there is anatomical loss of the left eye.  See 38 C.F.R. §4.84a, DCs 6063-6079; see also 38 C.F.R. § 3.383(a)(1); 38 C.F.R. § 4.14.  The 2011 and 2012 VA examinations show normal left eye vision findings and do not note anatomical loss.  Accordingly, there is no anatomical loss; an evaluation in excess of 30 percent is not warranted.

The Board must also consider, however, assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the VA examinations also indicate there is not blindness in both eyes and that there is not anatomical loss.  See 38 C.F.R. § 4.84, DCs 6061-6062; see also 38 C.F.R. § 3.383(a)(1).  Additionally, the medical evidence of record did not find ptosis, neuritis, diplopia, tuberculosis of the eye, glaucoma, or malignant new growths of the eyeball.  See 38 C.F.R. § 4.84a, DCs 6010, 6012, 6014, 6019, 6026, 6090.  Additionally, diagnostic codes for retina, simple glaucoma, benign new growths, central nystagmus, conjunctivitis, ectropion, entropion, lagophthalmos, loss of eyebrows and eyelashes, and epiphora, do not provide for an evaluation in excess of 30 percent.  See 38 C.F.R. § 4.84a, DCs 6011, 6013, 6015-18, 6020-25.  Finally, uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, intraocular hemorrhage, detached retina, or unhealed injury of the eye, are rated on visual impairment, which, as noted above, does not provide for an increased evaluation.  See 38 C.F.R. § 4.84a, DCs 6000-6009.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.

As to a separate or increased rating for impairment of field vision, the Board emphasizes that the August 2012 VA examination report specifically found there was no visual field defect.  Therefore, no evaluation under Diagnostic Code 6080 can be considered.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.  

The Board also notes that this issue is not intertwined with the service connection claim, because even if the Veteran secures service connection for his left eye, his corrected distant right eye visual acuity has always been measured as 20/40 (normal) or better.  Thus, a higher evaluation would require blindness or anatomical loss of the left eye, which does not exist.  Accordingly, this issue may be resolved.

The March 2011 VA examiner found a best corrected visual acuity of 20/20 in each eye, status post cataract surgery at an early age.  In August 2012, the Veteran had his most recent VA examination.  That examiner noted no scarring or disfigurement attributable to any eye condition, no blindness in either eye, no astigmatism, and no diplopia.  The examination included a Goldman applanation to measure tonometry, and recorded the lack of any visual field defect.  The report listed the Veteran's corrected distant visual acuity as 20/30 in the right eye and 20/20 in the left eye, without any impact on his ability to work.  The examiner concluded by noting posterior capsular opacification in both eyes, which is typical postoperative sequelae of cataract surgery, and suggested that the Veteran may need YAG laser posterior capsulotomy if the posterior capsule opacification increases and impairs his ability to perform the activities of daily living.  

Accordingly, a rating beyond 30 percent rating cannot be warranted on any of these bases.  38 C.F.R. § 4.7.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  Since, however, the Veteran's symptoms have remained constant (at a 30 percent level), throughout the course of his pending appeal, a staged rating is unjustifiable.  Specifically, since the January 2001 left eye cataract surgery, the Bayne-Jones Army Community Hospital ophthalmology clinic notes show a diagnosis of pseudophakia in both eyes, note the stability of this diagnosis, and record consistently better than normal (20/40) vision in both eyes.  The most recent evidence from the March 2011 and August 2012 VA examinations continues to show better than normal (20/40) corrected distant visual acuity in both eyes.  

Extra-schedular consideration

Extra-schedular evaluations are also for consideration.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms of visual impairment are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported right eye visual symptoms which include steadily diminishing vision (in his May 2011 substantive appeal), and blurriness in the right eye (January 2003 Bayne-Jones Army Community Hospital ophthalmology clinic note).  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.84a, DC 6066.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of cataracts that may result in occupational and social impairment.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.

Moreover, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by 38 C.F.R. § 3.321(b) as "governing norms."  There is no indication that the Veteran's right eye cataract has yet required further surgery, hospitalization, or interfered with either his ability to work or perform the activities of daily living.  

The Board concludes that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's right eye cataract.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected right eye cataract is denied.  


REMAND

Remand is required to obtain a VA examination.  VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, or a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service connected disability.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Here, the Veteran has had VA ophthalmological examinations in March 2011 and August 2012, but these examinations were focused on the current severity of the Veteran's service-connected right eye cataract rather than the nature and etiology of his left eye disorder.  The Veteran argued in his May 2011 substantive appeal that his left eye cataract developed shortly after his separation from service.  Additionally, his representative argued in the July 2014 Appellant's Brief that his left eye cataract might be related to his service-connected right eye cataract.  The March 2011 and August 2012 VA examinations do not include opinions on the possibility of direct service connection or secondary service connection as associated with service-connected right eye cataract.  Therefore, remand is required to afford the Veteran a VA examination prior to the final adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for the Veteran's authorization to release any records from Bayne-Jones Army Community Hospital at Fort Polk for treatment since September 2006.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his left eye disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's left eye disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Specifically, the examiner should consider: the service treatment records showing suspected glaucoma in September 1998; the post-service treatment records showing suspected glaucoma as early as April 1999, December 2000 diagnosis for left eye cataract, and January 2001 left eye cataract extraction; and the Veteran's lay statements in his May 2011 substantive appeal.  The examiner must note such consideration.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed left eye disorder was either caused by or aggravated by his service-connected right eye cataract.  If the examiner finds that the service-connected right eye cataract aggravated the left eye cataract, the examiner must provide an opinion regarding the baseline level of severity of the left eye cataract prior to onset of aggravation.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


